      Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

KAJEET, INC.,                           §
                                        §   CASE NO. 6:20-cv-00302
       Plaintiff,                       §
                                        §
v.                                      §
                                        §
JAMF SOFTWARE, LLC,                     §   JURY TRIAL DEMANDED
                                        §
       Defendant.                       §



                      PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff KAJEET, INC. files this Complaint for Patent Infringement against

Defendant JAMF SOFTWARE, LLC, alleging as follows:

I.     THE PARTIES

       1.      KAJEET, INC. (“Plaintiff” or “Kajeet”) is a corporation organized and

existing under the laws of the State of Delaware, with a principal place of business at

7901 Jones Branch Drive, Suite 350, McLean, Virginia 22102.

       2.      Defendant JAMF SOFTWARE, LLC (“Defendant” or “Jamf”) is a

limited liability company organized under the laws of Minnesota with a place of business

at 11940 Jollyville Road, Suite 210, Austin, Texas 78759. Jamf may be served with

process by serving its registered agent, CT Corporation System at 1999 Bryan Street,

Suite 900, Dallas, Texas 75201.

II.    JURISDICTION AND VENUE

       3.      This is an action for infringement of United States patents under 35 U.S.C.

§§ 271, et seq. Federal question jurisdiction is conferred to this Court over patent

infringement actions under 28 U.S.C. §§ 1331 and 1338(a).
                                            1
      Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 2 of 19




       4.      Defendant maintains an office within this District at 11940 Jollyville

Road, Suite 210, Austin, Texas 78759 and develops and/or sells its products, including

the Accused Products described herein, in this District.

       5.      Defendant has sufficient minimum contacts with the Western District of

Texas such that this venue is fair and reasonable. Defendant has committed such

purposeful acts and/or transactions in this District that it reasonably should know and

expect that they could be hailed into this Court as a consequence of such activity.

Defendant has transacted and, at the time of the filing of this Complaint, continues to

transact business within the Western District of Texas.

       6.      Further, upon information and belief, Defendant makes or sells products

that are and have been used, offered for sale, sold, and/or purchased in the Western

District of Texas. Defendant directly and/or through its distribution network, places

infringing products or systems within the stream of commerce, which stream is directed

at this district, with the knowledge and/or understanding that those products will be sold

and/or used in the Western District of Texas.

       7.      Likewise, Plaintiff transacts business within the Western District of Texas

and in competition with Defendant, at least via its equipping Austin Independent School

District buses with its SmartBus product to provide WiFi internet access to students.1

       8.      For these reasons, personal jurisdiction exists, and venue is proper in this

Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C. § 1400(b), respectively.


1
 See press release at URL:
https://www.prweb.com/releases/kajeets_smartbus_wi_fi_grant_enables_austin_independ
ent_school_district_to_connect_its_534_school_bus_fleet_with_mobile_education_broad
band/prweb16992282.htm


                                             2
       Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 3 of 19




III.    BACKGROUND AND FACTS

        9.     Kajeet is the owner of all rights and title in and to U.S. Patent No.

8,667,559 (“the ‘559 Patent” or “the Asserted Patent”). The inventions disclosed and

claimed in the Asserted Patent were developed by the founders, entrepreneurs, and

engineers of Kajeet and were assigned to Kajeet upon issuance.

        10.    Kajeet is a U.S.-based company, incorporated in 2003, which develops

software and hardware solutions promoting safe use of mobile devices by children both at

home and in schools and libraries. Kajeet was founded by three fathers who sought to

develop systems and methods ensuring safe use of mobile phones, tablets, computers, and

other mobile devices by their children.

        11.    Kajeet has become an industry leader in this area of mobile device

management, developing innovations that led to the issuance of thirty-four U.S. patents to

date, including the Asserted Patent, and having implemented its solutions in hundreds of

school districts comprising thousands of schools across the nation. These innovations

were directly developed by the founders and engineers at Kajeet as part of Kajeet’s

continuous work to protect children from inappropriate and distracting online content,

and to enable schools and families to keep children focused and safe from the many

potential dangers associated with unconstrained access to online content.

        12.    The disclosure and claims of the Asserted Patent describe improved

control schemes implemented on communication devices, focusing on applications in

which it is undesirable for the user of the communication device to have unfettered or

unconstrained access to some or all of the available functionality supported by the




                                            3
      Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 4 of 19




communication device.      See, e.g., the ‘559 Patent at 1:47-62.2      A typical scenario

addressed by the Asserted Patent is that of a smartphone, tablet, or laptop used by a child.

See, e.g., the ‘559 Patent at 4:11-18; 4:38-44; and, 5:20-29. This is a relatively new

problem that has arisen in the past decade as mobile communication devices have

become more popular and more widely used throughout society, including in schools and

at home by children. See, e.g., the ‘559 Patent at 1:51-58; 2:10-21; 4:42-58; 6:34-409;

12:48-62; and, 14:13-23.

       13.     Mobile smartphones appeared in the mid-1990s as Personal Digital

Assistants (“PDAs”). These devices expanded the set of features accommodated by

handheld mobile communication devices and their appearance coincided with the rise in

popularity and use of the World Wide Web. In 2007, Apple released the first iPhone and

in 2008 released the App Store. This signaled the beginning of mainstream smartphone

ownership and usage and, in particular, ownership and usage of feature-rich smartphone

devices by teens and children. Also, during this timeframe, other Internet-capable, mobile

computing devices greatly expanded in popularity, including tablet devices, including

iPads and Kindles, as well as laptop devices, including the Google Chromebook.

Increasingly, these devices are put in the hands of teens and children both by their parents

and by schools, giving them ready access which they never had before to inappropriate

content, contacts, sexting, online gaming, among other undesirable features and

functionality. Further, this new access is cheap, anonymous, and readily-available at any




2
  All citations to the ‘559 Patent, which is attached hereto as Exhibit A, are illustrative
rather than exhaustive and therefore do not comprise complete listings of all portions of
the specification addressed to each topic for which citations are provided.
                                             4
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 5 of 19




time, day or night from virtually anywhere. Parents, as well as school administrators and

others, have struggled with addressing this newly created problem ever since.

       14.     The Asserted Patent is addressed to specific systems and methods for

addressing this new problem faced by parents, teachers, business owners, and the like.

The Asserted Patent recognizes that old-world methodologies, such as simply taking the

devices away, do not truly address the problem at hand and undermine the safety and/or

educational benefits of device ownership and use – including continuous access for

communication and/or content retrieval, such as always providing a direct means for a

parent to call its child or vice versa, for example, or providing means for accessing

educational content via a communication network. For device ownership by teens and

others to provide this benefit, the device is necessarily in the possession of the teen at

times when he or she is away from parents, teachers, and the like. Old-world monitoring

of device use to preventing inappropriate use is therefore also ineffective and does not

address the true context of this new problem in society created by the development and

proliferation of feature-rich mobile communication devices.

       15.     As explained in the specification of the Asserted Patent, prior art systems

and methods for controlling mobile communication device usage in such settings were

ineffective. For example, prepaid phone plans placed limits on the charges that could be

run up on a mobile communication device but did so through toggling access to the

communication network off once the account reached a zero balance. Beforehand, access

to the communication network may be unconstrained while after, no access is provided

whatsoever. This control scheme was ineffective for preventing misuse of the mobile




                                            5
      Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 6 of 19




communication device by a child while still providing access to desirable features. See,

e.g., the ‘559 Patent at 2:36-44.

       16.     Likewise, unlimited use smartphone service plans could prevent the

accumulation of excessive usage costs but were ineffective to prevent overuse or use of a

mobile communication device at inappropriate times or to access inappropriate content.

See, e.g., the ‘559 Patent at 3:7-16.

       17.     Other solutions involving control through enforcement of decisions based

upon policies defining permitted use that were set and stored only in accessible portions

of the memory of the device itself, such as in the volatile memory of the device. These

solutions were likewise ineffective as the policies upon which decisions effecting control

were vulnerable to manipulation or deletion by virtue of their only being stored in

accessible portions of memory of the computing device. Further, such solutions required

separate and independent configuration of each computing device to be controlled,

resulting in increased administrative costs.

       18.     The Asserted Patent states that the systems and methods disclosed therein

“are effective tools for any phone user that requires some level of supervision, such as a

handicapped individual, a person suffering from dementia, a corporate employee, or even

an adult that has shown poor judgment in the past and needs help managing their affairs.”

‘559 Patent at 5:34-41. The Asserted Patent also states that:

               The ability to regulate when a phone can be and cannot be used
       can also be of value to parents and school districts with respect to
       resolving one of the greatest conflicts that exist between parents/students
       and school administrators - mobile phone usage by kids. Parents want
       children to have a mobile phone with them so the child can call the
       parent if need be, i.e., if someone forgets to pick the child up after
       school. School districts do not want the children to have the phones at all


                                               6
      Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 7 of 19




       because the students tend to misuse the phones, i.e., to call friends
       during school, to cheat, to engage in illegal activity, etc. While the
       school districts believe that children should be relegated to only using
       the school phones if the children need to contact a parent, the parents
       want the children to have the phones with them in case they get locked
       out of the school, get lost on a field trip, etc. ‘559 Patent at 12:48-62
       (emphasis added).

The Asserted Patent therefore recognizes that it is advantageous to dispose the policies

applied for effecting feature management over communication devices in accordance

with a scheme that prevents access to them by the user of the device, who may have poor

judgment or be motivated to otherwise misuse the communication device.

       19.     The specification the Asserted Patent discloses, among other innovations,

systems and methods for providing access to desirable features, such as always allowing

for calls to a parent, for example, while also preventing access to features deemed

inappropriate because of cost (e.g., downloadable games or other applications), type of

content (e.g., gambling or pornographic content), the time of day or night (e.g., during

school hours or after bed time), and/or the device’s location, among other criteria. See,

e.g., the ‘559 Patent at 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The Asserted

Patent discloses control embodiments applying decisions based upon policies defining

acceptable and unacceptable uses of a mobile communication device. The policies may

be based on a variety of contexts which are set by administrators (e.g., parents or

teachers).   In accordance with certain embodiments of the inventions disclosed, the

policies are set and stored at the server level to provide simultaneous control over use of

one or more mobile communication devices. See, e.g., the ‘559 Patent at embodiment of

Fig. 2; 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The intrinsic record states this at

Office Action Response dated October 17, 2013 filed during prosecution of the ‘559


                                             7
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 8 of 19




Patent at p. 10 (distinguishing a particular embodiment claimed therein on the basis that

the prior art “does not describe a distributed architecture where policy decisions are

performed at the server level and those policies are enforced on the phone

itself.”)(emphasis added).

       20.     Application of use decisions based upon a policy stored remote from the

controlled computing device represented an unconventional scheme that was neither well

known nor routine for addressing a newly emerging problem in society. Embodiments of

the inventions disclosed and claimed in the Asserted Patent implementing this

unconventional scheme provide for more robust control that was more resilient to

manipulation and/or disablement by users of the controlled devices and, therefore, more

effective than prior art systems and methods.

       21.     Jamf is a developer of software-based solutions primarily directed to the

education and business markets to accommodate feature management of devices

configured for operation on communication networks, including laptops, tablets,

smartphones, smart watches, and the like. Each of the devices managed by Jamf’s

software comprises a computing device usable to communicate and/or access content and

applications over a communication network managed by a service provider, such as an

internet service provider (ISP) for example.

       22.     The Accused Products of Jamf include all versions of the Jamf School

product and all versions of the Jamf Teacher, Jamf Parent, and Jamf Student applications

(collectively “Jamf apps”) used therewith.         The Accused Products accommodate

management of mobile communication devices to selectively enable or disable use of

device features or functionality for accessing content over communication networks.



                                               8
      Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 9 of 19




Such device management is effected via application of remotely stored master policies set

by administrators (e.g., teachers or parents) which Jamf’s product literature sometimes

refers to as “restrictions”.

        23.     The Accused Products comprise a system of hardware (Jamf servers) and

software (Jamf server software and the Jamf apps) implementable on computing devices

to accommodate management of certain features and functionality of computing devices.

The Accused Products are compatible for use with communications devices utilizing iOS,

OSX, and MacOS operating systems. Such devices include iPhones, iPads, computers,

Apple watches, and the like.

        24.     The Accused Products effect policy-based control over these devices via,

among other things, executing local agent software (Jamf apps) on the device in

connection with execution of Jamf server software. Execution of local agent software

and server level software effects control of the device via regular and/or scheduled

sending of feature use requests to the Jamf servers for policy application. Additionally,

or alternatively, the local agent software effects control via regular installation and

updates of enabled and disabled use decisions based upon master policies stored on

Jamf’s servers (or derivatives thereof) via communication with the Jamf servers for on-

device enforcement.

        25.     Master policies defining enabled and disabled uses of a device are set and

stored via the Jamf School software and/or the Jamf Parent and Teacher applications.

These master policies are stored on Jamf’s servers and are applied to the controlled

devices to enable or disable execution of certain applications, features, and/or

functionality on or by the controlled device. Administrators enroll devices via a web



                                            9
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 10 of 19




dashboard or the Jamf Parent or Teacher app and configure policies defining

enabled/disabled uses.

       26.     Policies are defined in connection with creation of user profiles as well as

profile or device groups. For example, policies may be set and applied for all devices to

be used by students attending a particular school, within a particular grade level, and/or in

a particular class. Different policies may be applied depending on the time-of-day in

accordance with schedules. Further, different policies may be applied based on the

location of the managed device, such as whether the device is being used at school, at

home, or elsewhere.

       27.     Execution of the Jamf apps and software causes a controlled device to

regularly communicate requests to the Jamf servers to ensure all feature

enablement/disablement decisions applied on the device are consistent with the current

master policy set by the administrator(s) and stored on Jamf’s server(s). Application of

policies and updates thereto on the controlled device results in certain features of the

device being enabled or disabled. For example, Jamf’s software may apply a policy

restricting use of a mobile application on the device by causing the restricted application

to be “hidden,” thereby disabling its execution.

       28.     Jamf School accommodates selectively enabling or disabling use of device

features and functionality, such as restricting use of web browsers, messaging

applications, games, social media, mobile applications, and the like based on application

of “restriction” policies. These policies may be further configured in accordance with

association of the controlled device to one or more defined groups, with schedule-based

policies, with location-based policies, among others.



                                             10
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 11 of 19




       29.     In operation, execution of Jamf software causes regular communications

between the controlled device(s) and Jamf server(s) resulting in configuration of the

controlled devices to accommodate only permitted uses thereof, as defined by restriction

policies set by administrators and stored on Jamf’s server(s). These communications

result in permitted uses being enabled on the controlled device(s) while non-permitted

uses are disabled. The configuration of the controlled device(s) is regularly updated.

Updates may occur at regular time intervals or set times of day, upon powering on of the

controlled device, in response to changes to the restriction policies at Jamf’s servers,

upon detection of change of a device status (its location, for example), in response to a

particular use of the devices, among other times.

       30.     Upon information and belief, the Accused Products effect feature

management over devices connected to a communication network without storing the

master policies on the devices, themselves, or accessing the policies by the device.

Rather, decisions based on the policies are communicated to or stored on the controlled

device for enforcement, with such decisions regularly updated through execution of Jamf

software locally and at Jamf’s servers.

       31.     Jamf provides instructions to its customers and users of the Accused

Products demonstrating how to install, set up, and use each to manage computing devices

connected to a communications network. Such instructions are provided in the form of,

at least, user manuals, product resources available through Jamf’s website and “Jamf

Nation” customer support site. Each of these online resources provide weblinks and

articles with use instructions and tutorials directed to end users of the Accused Products

demonstrating use thereof in manners that infringe the Asserted Patent(s). Use of the



                                            11
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 12 of 19




Accused Products in accordance with these instructions constitutes direct infringement of

the Asserted Patent by end users of the Accused Products.

       32.     Jamf has had actual knowledge of the Asserted Patent since at least the

filing of this complaint, therefore, and has had actual knowledge of Kajeet’s claims of

infringement relating to the Accused Products since that time. Upon information and

belief, Jamf continues to make, use, and sell the Accused Products, including ongoing

subscriptions, to its customers.

                                        COUNT I

                               PATENT INFRINGEMENT

                               U.S. Patent No. 8,667,559 B1

       33.     Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,

as though fully set forth herein.

       34.     On March 4, 2014, United States Patent No. 8,667,559 B1 (“the ‘559

Patent”) was duly and legally issued for “Feature Management of a Communication

Device.” As of the filing of this Complaint, the ‘559 Patent remains in force. A true and

correct copy of the ‘559 Patent is attached hereto as Exhibit A and made a part hereof.

       35.     Kajeet is the owner of all right and title in the ‘559 Patent, including all

rights to enforce and prosecute action for infringement of the ‘559 Patent and to collect

damages for all relevant times against infringers of the ‘559 Patent. Accordingly, Kajeet

possesses the exclusive right and standing to prosecute the present action for

infringement of the ‘559 Patent by Jamf.

       36.     The ‘559 Patent generally discloses and claims systems and methods for

controlling computing devices usable on communication networks to perform various



                                            12
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 13 of 19




functions, such as sending and receiving data over the Internet or other communication

network, for example. The systems and methods claimed accommodate enforcement of

decisions enabling or disabling communication with remote computing devices over a

communication network by a managed device.             The decisions are based on the

application of one or more relevant use policies which may be administrator-configurable

and may be stored remotely from the controlled computing device. Decisions to enable

or disable communications by the controlled device through use of one or more features

or applications of the device received in real-time.

       37.     Independent claim 27 of the ‘559 Patent and each dependent claim

depending therefrom are directed to “methods for controlling a computing device

configured to execute a function using a communication network managed by a service

provider.” ‘559 Patent at Claim 27. These claimed methods require, among other steps,

that a decision is received in real time from a server, with the decision

“being based on a policy stored at the server…,” and that “the communication being

enabled or disabled without storing the policy on the computing device.” Id.

       38.     These limitations mandate that the decision applied to effect control over

the computing device is based on a policy stored at a server remote from the computing

device. The decision is made upon detection of an attempt by the computing device to

perform a function on the communication network.          These limitations capture the

distributed architecture concept not well-understood, routine, or conventional in the art

for effecting feature management on a computing device including that the server storing

the policies upon which decisions are based being meaningfully apart from the computing




                                             13
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 14 of 19




device. This arrangement resulted in improved operation through at least increased

resilience to undesirable access to policies to manipulate or delete them.

       39.     Claim 27 of the ‘559 Patent and each claim depending therefrom are

rooted in control schemes for managing communication devices and require the

application of decisions based upon remotely stored polices. Remote storage of the

policies upon which decisions are based makes them less vulnerable to manipulation and

deletion while still accommodating real-time control concurrent with device usage.

Communication device management in accordance with these claimed methods improves

the security, effectiveness, and robustness of control accommodated.         As such, the

claimed methods are directed to patent eligible subject matter.

       40.     Additionally, when considered as an ordered combination of elements,

claim 27 and each claim depending therefrom comprise an “inventive concept” for at

least the reasons presented herein and above. These claims require storing usage policies

upon which decisions are based at a server remote from the computing device, an

unconventional arrangement at the time which yielded improvements in the operation of

systems implementing the claimed methods. Prior art control was not premised on

application of decisions based upon policies stored at the server level. Instead, the prior

art applied decisions based on policies set up on the computing device itself and stored

only on the computing device. Such policies reside such that they are readily accessible

for manipulation and/or deactivation or deletion to circumvent control entirely. Further,

prior art systems required that each device be configured separately and individually with

its own set of policies. The arrangement claimed in claim 27 and its dependent claims

run counter to what was well-understood, routine, and conventional to one of ordinary



                                            14
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 15 of 19




skill in the art at the relevant time by applying usage decisions to effect control that are

based upon policies stored at the server level, remote form the computing device, while

effecting real-time control over communication devices and providing other benefits, as

noted herein and above.3

        41.     Additionally, claim 1 of the ‘559 Patent, and correspondingly the

dependent claims thereof, are directed to similarly configured systems and methods for

effecting remote management of communications devices. These claims implement a

distributed architecture approach with master policies applied to effect control of a device

being stored remotely from the managed devices.

        42.     Jamf has had actual knowledge of the existence of the ‘559 Patent since at

least the filing of this complaint. As such, Jamf’s infringement of the ‘559 Patent has

been willful since at least that time.

        43.     Jamf, without authority, consent, right, or license, and in direct

infringement of the ‘559 Patent, makes, has made, uses, and sells the Accused Products

which infringe at least claims 1 and 27 of the ‘559 Patent, among others. In addition,

Jamf’s quality testing and demonstrations of operation of the Accused Products to

manage use of computing devices directly infringe, either literally or under the doctrine

of equivalents, at least claims 1 and 27 of the ‘559 Patent.

        44.     Jamf actively induces infringement of one or more of the claims of the

‘559 Patent by its customers and end users of at least the Accused Products and is

3
  These statements are further supported by the declarations of Dr. Charles D. Knutson,
which were attached by Kajeet as Exhibits E and I to its Second Amended Complaint
(Dkt. Nos. 144, 144-7, and 144-11) filed in the action styled Kajeet, Inc. v. Qustodio,
LLC, case no. 8:18-cv-01519-JAK-PLA, in the United States District Court for the
Central District of California, Western Division, and which are hereby incorporated by
reference.

                                             15
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 16 of 19




therefore liable for indirect infringement under 35 U.S.C. § 271(b). A customer’s use of

the Accused Products to manage computing devices in the manners described above

infringes at least claims 1 and 27 of the ‘559 Patent. Jamf knows that the Accused

Products are especially designed for and marketed toward infringing use by Jamf’s

customers, to implement feature management of computing devices. Jamf has induced,

caused, urged, encouraged, aided and abetted its direct and indirect customers to make,

use, sell, offer for sale and/or import one or more of the Accused Products. Jamf provides

step-by-step instructions for installation, setup, and use of the Accused Products to

infringe, either literally or under the doctrine of equivalents, at least claims 1 and 27 of

the ‘559 Patent. These instructions are provided by Jamf as user manuals and online

content made available by Jamf through its website. Such conduct by Jamf was intended

to and actually did result in direct infringement by Jamf’s direct and indirect customers,

including the making, using, selling, offering for sale and/or importation of the Accused

Products in the United States.

       45.     Jamf contributes to the infringement of at least claims 1 and 27 of the ‘559

Patent by its customers and end users of at least the Accused Products and is therefore

liable for indirect infringement under 35 U.S.C. § 271(c). The Accused Products are

especially designed for controlling use of computing devices in the manner described

above. Upon information and belief, the Accused Products have no substantial non-

infringing use, as they are specifically designed and marketed for use by parents,

teachers, and supervisors to control use of a computing device operating on a

communication network. Setup and use of the Accused Products by Jamf’s customers in




                                            16
     Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 17 of 19




the manner constitutes direct infringement, either literally or under the doctrine of

equivalents, of at least claims 1 and 27 of the ‘559 Patent.

       46.     Kajeet expressly reserves the right to assert additional claims of the ‘559

Patent against Jamf.

       47.     Kajeet has been damaged as a result of Jamf’s infringing conduct. Jamf is,

thus, liable to Kajeet in an amount that adequately compensates for their infringement,

which, by law, cannot be less than a reasonable royalty, together with interest and costs

as fixed by this Court under 35 U.S.C. § 284.

       48.     Based on Jamf’s actual knowledge of the ‘559 Patent and of Kajeet’s

allegations of patent infringement presented herein since at the filing of this Complaint, if

not earlier, as well as Jamf’s objective recklessness in continuing to offer for sale and

selling the Accused Products since that time, Kajeet is further entitled to enhanced

damages under 35 U.S.C. § 284.

                                    VI. JURY DEMAND

       49.     Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal

Rules of Civil Procedure.

                             VII.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and

against Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of the Asserted Patent have been

               directly infringed, either literally or under the doctrine of equivalents, by

               Defendant, or judgment that one or more of the claims of the Asserted

               Patent have been directly infringed by others and indirectly infringed by



                                             17
Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 18 of 19




       Defendant, to the extent Defendant contributed to or induced such direct

       infringement by others;

 b.    Judgment that Defendant account for and pay to Plaintiff all damages to

       and costs incurred by Plaintiff because of Defendant’s infringing activities

       and other conduct complained of herein, including enhanced damages as

       permitted by 35 U.S.C. § 284;

 c.    Judgement that Defendant’s infringement is willful from the time

       Defendant was made aware of the infringing nature of its products and

       methods and that the Court award treble damages for the period of such

       willful infringement pursuant to 35 U.S.C. § 284;

 d.    That Plaintiff be granted pre-judgment and post-judgment interest on the

       damages caused by Defendant’s infringing activities and other conduct

       complained of herein;

 d.    That the Court declare this an exceptional case and award Plaintiff its

       reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285;

       and

 e.    That Defendant, its officers, agents, servants and employees, and those

       persons in active concert and participation with any of them, be

       permanently enjoined from infringement of one or more claims of the

       Asserted Patent or, in the alternative, if the Court finds that an injunction

       is not warranted, Plaintiff requests an award of post judgment royalty to

       compensate for future infringement;




                                    18
Case 6:20-cv-00302-ADA Document 1 Filed 04/21/20 Page 19 of 19




 g.    That Plaintiff be granted such other and further relief as the Court may

       deem just and proper under the circumstances.

                                Respectfully submitted,

                                s/ Jonathan T. Suder
                                Jonathan T. Suder
                                Michael T. Cooke
                                Corby R. Vowell
                                Richard A. Wojcio
                                FRIEDMAN, SUDER & COOKE
                                604 East 4th Street, Suite 200
                                Fort Worth, TX 76102
                                817-334-0400
                                Fax: 817-334-0401
                                jts@fsclaw.com
                                mtc@fsclaw.com
                                vowell@fsclaw.com
                                wojcio@fsclaw.com

                                Attorneys for KAJEET, INC.




                                  19
